In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00176-CR



     ANTONIO DERRANCE FLETCHER, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 354th District Court
                 Hunt County, Texas
                Trial Court No. 27,610




       Before Morriss, C.J., Carter and Moseley, JJ.
                                          ORDER
       Antonio Derrance Fletcher appeals from his conviction of murder. The clerk’s record

was filed February 22, 2013, and the reporter’s record was filed April 22, making the appellant’s

brief due May 23. Appellant’s counsel filed two motions to extend the briefing deadline, which

were granted, resulting in the current due date of July 15. Our communication to counsel

advising him that his second request for an extension had been granted also warned that no more

extensions would be granted. Undeterred, counsel has now filed a third motion to extend

seeking an additional twenty-one days to file appellant’s brief.

       We have reviewed counsel’s third motion to extend time as well as the appellate record,

and we find no compelling information to convince us that this brief requires more time to

prepare. The motion to extend time to file appellant’s brief is overruled.

       We order counsel to file appellant’s brief with this Court on or before August 5, 2013.

       IT IS SO ORDERED.



                                                     BY THE COURT

Date: July 23, 2013




                                                 2